Citation Nr: 0307315	
Decision Date: 04/16/03    Archive Date: 04/24/03

DOCKET NO.  94-25 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
duodenal ulcer with pancreatitis, Crohn's disease and 
gastroespohageal reflux, currently evaluated as 60 percent 
disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to February 
1971.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal rating decisions of the RO.  In 
December 1993, the RO denied the veteran's claim for a TDIU.  
The veteran submitted a notice of disagreement (NOD) in 
February 1994 and the RO issued a statement of the case (SOC) 
later that same month.  A substantive appeal was received in 
July 1994.  The veteran also has perfected an appeal from a 
June 1994 rating action, by which the RO denied the claim for 
a rating in excess of 60 percent for service-connected 
gastrointestinal disability.  He submitted an NOD in July 
1994 and the RO issued an SOC in July 1994.  In August 1994, 
the veteran's congressman forwarded to the RO a letter from 
the veteran that was accepted as a substantive appeal.  

The veteran testified at a hearing before one of the 
undersigned Veterans Law Judges in December 1996.  In 
February 1997, and February 2000, the Board remanded these 
matters to the RO for additional development.  In November 
2002, the veteran testified at a hearing before another one 
of the other undersigned Veterans Law Judges.  During the 
November 2002 hearing, the veteran withdrew from appeal 
claims for service connection for hepatitis C, diabetes 
mellitus, amputation of the toes of the left foot and a 
dental condition.  As such, the issues before the Board are 
limited to those noted on the title page.  

As the veteran has appeared before two different Veterans Law 
Judges for hearings during the pendency of this appeal, the 
issues on appeal will be decided by a three-member panel, to 
include the two Veterans Law Judges who conducted the 
hearings on appeal.

REMAND

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim 
(38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)), as well as the 
duty to notify the claimant what evidence will be obtained by 
whom (38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In the present case, the Board finds that there has been no 
attempt on the part of the RO to comply with the VCAA.  
Although the veteran has been provided with a statement of 
the case and supplemental statements of the case which 
include some of the laws and regulations pertaining to his 
claim, he has not received any notice of the duties to notify 
or assist under the VCAA, to include any communication from 
the RO addressing the duties imposed by 38 U.S.C. §§ 5103, 
5103A and 38 C.F.R. § 3.159.  These include the duty to 
notify the claimant who will obtain what evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 

In view of the changes in the law brought about by the VCAA, 
VA must ensure compliance with the notice and duty to assist 
provisions contained in the new law.  This should include 
consideration of whether any additional notification or 
development action is required under the VCAA.  

Additionally, review of the claims file reveals that the 
veteran was notified in August 2002 that, based on his 
disabilities and review of his records, it was not reasonably 
feasible for him to benefit from vocational rehabilitation 
services.  The claims file does not currently contain any 
other records pertinent to such a determination and no such 
records have otherwise been forwarded to the Board.  As there 
is a possibility that there are records pertaining to the 
vocational rehabilitation determination that may be favorable 
to the veteran's claim which are not currently associated 
with the claims file, the RO should obtain any such records, 
and forward them to the Board.  See Moore v. Gober, 10 Vet. 
App. 436 (1997).  

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions: 

1.  The RO should obtain and associate 
with the claims file the veteran's 
vocational rehabilitation folder (or any 
other documents pertaining to application 
for vocational rehabilitation).  If no 
such folder or documents exist, such 
should clearly be noted in the claims 
file.  

2.  Following completion of the 
foregoing, the RO must review the claims 
file and ensure that any additional 
notification and development action 
required by the VCAA has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action should be undertaken. 

3.  After completion of any additional 
notification and/or development action 
deemed necessary, the RO should 
readjudicate the claims in light of all 
pertinent evidence and legal authority.  

4.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



			
        JACQUELINE E. MONROE                               
C.W. SYMANSKI
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
D. C. SPICKLER
Veterans Law Judge
Board of Veterans' Appeals


	
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




